122 F.3d 1069
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jesse Lee BANKS, Petitioner-Appellant,v.METROPOLITAN DETENTION CENTER;  W.H. Seifert, Warden,Respondents-Appellees.
No. 96-56403.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 5, 1997.

Appeal from the United States District Court for the Central District of California, D.C. No. CV-94-01124-JDG;  John G. Davies, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Jesse Lee Banks appeals pro se the district court's order affirming Banks's 1994 sentence as a career offender following remand from this court.  Banks contends that the district court erred by sentencing him as a career offender based upon his prior conviction for kidnapping because the government failed to provide a certified copy of the kidnapping conviction.  We agree with the district court that the government has made a sufficient showing that Banks's 1988 California conviction for kidnapping was punishable by death or imprisonment for a term exceeding one year.  See U.S.S.G. § 4B1.2, comment.  (n.3) (a prior felony conviction is a "a prior adult federal or state conviction for an offense punishable by death or imprisonment for a term exceeding one year, regardless of whether such offense is specifically designated as a felony and regardless of the actual sentence imposed.");  United States v. Rivera, 996 F.2d 993, 995 (9th Cir.1993).


3
We decline to address Banks's claim challenging the validity of his conviction under 18 U.S.C. § 924(c) in light of Bailey v. United States, 116 S.Ct. 501 (1995) because it was not raised in his petition.  See United States v. Johnson, 988 F.2d 942, 945 (9th Cir.1993) (issues not raised before the district court will generally not be addressed on appeal).  The district court's summary dismissal of the remainder of Banks's claims was proper because Banks's petition was premature.  See United States v. Pirro, 104 F.3d 297, 299 (9th Cir.1997).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3